FILED
                             NOT FOR PUBLICATION                            MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HANNIH TJONG JAP,                                No. 08-73178

               Petitioner,                       Agency No. A079-642-424

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Hannih Tjong Jap, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and

review for substantial evidence factual findings, Wakkary v. Holder, 558 F.3d
1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Jap did not

experience harms in Indonesia amounting to past persecution. See id. at 1059-60;

see also Khourassany v. INS, 208 F.3d 1096, 1100-1101 (9th Cir. 2000) (petitioner

failed to establish past persecution based on harassment and forced closure of

business). Substantial evidence also supports the agency’s finding that Jap failed

to establish it is more likely than not she will be persecuted if returned to

Indonesia, because, even as a member of a disfavored group, Jap has not

demonstrated the requisite individualized risk of persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1185 (9th Cir. 2003); Wakkary, 558 F.3d at 1066 (“[a]n

applicant for withholding of removal will need to adduce a considerably larger

quantum of individualized-risk evidence”). Further, Jap has not established a

pattern or practice of persecution of people similarly situated to her. See Wakkary,

558 F.3d at 1060-62. Accordingly, Jap’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Jap failed to establish it is more likely than not she will be tortured if returned to

Indonesia. See id. at 1067-68.


                                            2                                     08-73178
      Finally, we reject Jap’s contention that the IJ failed to consider the country

conditions materials, because she has not overcome the presumption the agency

reviewed the record. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th

Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                          3                                     08-73178